DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew M. Waxman, Esq., on February 2, 2022.

Please amend the claims as follows:

1. (Currently Amended)	A low-voltage power switch for a low-voltage AC circuit, comprising:

an interrupter unit including contacts for interrupting the low-voltage AC circuit; and
an electronic trip unit including a microprocessor connected to the Rogowski coil and the interrupter unit, the electronic trip unit configured to initiate an interruption of the low-voltage AC circuit upon at least one of current limit values [[and ]]or current-time-voltage limit values of [[the ]]a phase conductor being exceeded, the Rogowski coil being connected to an analog integrator followed by an analog-digital converter, to convert [[the ]]an integrated analog voltage into a digital signal, [[and ]]wherein 
the microprocessor is configured to process the digital signal to compensate for a phase shift generated by the Rogowski coil and by components that follow the Rogowski coil, so that correct-phase current values are present for recognition of a fault situation to protect the low-voltage AC circuit.

2. (Currently Amended)	The low-voltage power switch of claim 1, wherein the recognition of the fault situation is a fault arc recognition ascertained with the correct-phase current values.

3. (Currently Amended)	An arc fault detection unit for a low-voltage AC circuit, 
comprising:
output an analog voltage equivalent to the electrical current level of the conductor;
at least one voltage sensor for ascertaining a level of a voltage of the conductor of the low-voltage AC circuit; and
a microprocessor to carry out a fault arc detection with the electrical current level ascertained and the level of the voltage ascertained and, upon at least one limit value being exceeded by at least one of the electrical current level ascertained [[and ]]or the level of the voltage ascertained, to output a fault arc recognition signal, wherein
the at least one Rogowski coil is connected to an analog integrator, followed by an analog-digital converter, to convert an integrated analog voltage into a digital signal to be further processed by the microprocessor, and
a phase shift generated by the at least one Rogowski coil and by components following the at least one Rogowski coil are compensated for by the microprocessor, to ascertain correct-phase current values for the arc fault recognition.

4. (Currently Amended)	The low-voltage power switch of claim 1, further comprising:
an amplifier 

5. (Currently Amended)	The low-voltage power switch of claim 1, further comprising: 
following the Rogowski coil or the analog integrator, or preceding the analog-digital converter.

6. (Currently Amended)	The low-voltage power switch of claim 1, wherein the Rogowski coil includes a mutual inductance, a stray field inductance and a winding resistance, and 

7. (Previously Presented)	The low-voltage power switch of claim 6, wherein the correct-phase current values are calculated from the digital signal via the mutual inductance, the stray field inductance, the resultant capacitance and a sum of the winding resistance and the integrator resistance, forming a resultant resistance.

8. (Currently Amended)	The low-voltage power switch of claim 7, wherein the correct-phase current values 

                
                    
                        
                            i
                        
                        
                            P
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        ∫
                        
                            
                                
                                    L
                                    C
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            t
                                        
                                    
                                    +
                                    R
                                    C
                                    
                                        
                                            d
                                            
                                                
                                                    u
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            u
                                        
                                        
                                            C
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    M
                                
                            
                             
                            d
                            t
                            +
                        
                    
                     
                    C
                    
                        
                            d
                            
                                
                                    u
                                
                                
                                    C
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            d
                            t
                        
                    
                
            .

9. (Currently Amended)	A method for fault arc recognition for a low-voltage AC circuit, comprising:
ascertaining voltage values of at least one conductor of the low-voltage AC circuit; 

	supplying the voltage values ascertained and current values ascertained to a microprocessor, the microprocessor being configured to carry out an arc fault recognition and, upon at least one limit value being exceeded by at least one of the voltage values ascertained [[and ]]or the current values ascertained, to output an arc fault recognition signal, the analog voltage being integrated and processed further such that [[the ]]a phase shift generated by the Rogowski coil and the integrating is compensated for in such a way that correct-phase current values for the fault arc recognition are ascertained and used.

10. (Previously Presented)	The method of claim 9, wherein the analog voltage or integrated analog voltage is filtered or amplified.

11. (Currently Amended)	 The method of claim 9, wherein compensation of the phase shift is configured to be carried out in the microprocessor, the microprocessor being configured to calculate the correct-phase current values through numerical back-calculation via mutual inductance, stray field inductance, a resultant capacitance and a sum of a winding resistance and [[the ]]a resultant resistance.

12. (Currently Amended)	The method of claim 11, wherein physical magnitudes of further components are taken into consideration in the numerical back-calculation.

13. (Currently Amended)	The arc fault detection unit of claim 3, further comprising: 


14. (Currently Amended)	The arc fault detection unit of claim 3, further comprising: 
a filter following analog integrator, or preceding the analog-digital converter.

15. (Currently Amended)	The arc fault detection unit of claim 3, wherein the at least one Rogowski coil includes a mutual inductance, a stray field inductance and a winding resistance,

16. (Previously Presented)	The arc fault detection unit of claim 15, wherein the correct-phase current values are calculated from the digital signal via the mutual inductance, the stray field inductance, the resultant capacitance and a sum of the winding resistance and the integrator resistance, forming a resultant resistance.

17. (Currently Amended)	The arc fault detection unit of  claim 16, wherein the correct-phase current values 

                
                    
                        
                            i
                        
                        
                            P
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        ∫
                        
                            
                                
                                    L
                                    C
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            t
                                        
                                    
                                    +
                                    R
                                    C
                                    
                                        
                                            d
                                            
                                                
                                                    u
                                                
                                                
                                                    C
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            u
                                        
                                        
                                            C
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    M
                                
                            
                             
                            d
                            t
                            +
                        
                    
                     
                    C
                    
                        
                            d
                            
                                
                                    u
                                
                                
                                    C
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            d
                            t
                        
                    
                
            .

the correct-phase current values through numerical back-calculation via mutual inductance, stray field inductance, a resultant capacitance and a sum of a winding resistance and [[the ]]a resultant resistance.

19. (Currently Amended)	The method of claim 18, wherein physical magnitudes of further components are taken into consideration in the numerical back-calculation.


Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 3/17/2021 is/are in substantial compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner with exceptions struck through on the annotated IDS filed herewith.  Specifically, (1) the abstract provided with FR 3059783 is actually in French, not in English as indicated on the IDS; (2) no English translation was provided for either ISR listed in the IDS; and (3) an English-language ISR dated June 24, 2019 was provided but not listed on the IDS.

Specification



Allowable Subject Matter

	As a result of the amendment, the case is in condition for allowance.

Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0138986 to Kern discloses a device for measuring at least one physical quantity of an electric installation having a Rogowski coil and calibration of phase errors due to current sensing (¶ [0038]), but lacking a microprocessor processing a digital signal compensating for a phase shift generated by a Rogowski coil so that correct-phase current values can be used to recognize fault situations to protect a low-voltage AC circuit;

	United States Patent App. Pub. No. 2008/0136403 to Deck et al. discloses an apparatus for the detection of a current having a Rogowski coil with built-in passive phase correction via at least one capacitor (¶ [0076]), but lacking a microprocessor processing a digital signal compensating for a phase shift generated by a Rogowski coil so that correct-phase current values can be used to recognize fault situations to protect a low-voltage AC circuit; and
	United States Patent No. 6,670,799 to Bull et al. discloses optical current measuring for high voltage systems having a passive integrator with a phase compensator (column 18 lines 52-60), but lacking a microprocessor processing a digital signal compensating for a phase shift generated by a Rogowski coil so that correct-phase current values can be used to recognize fault situations to protect a low-voltage AC circuit.


	in claim 1, "A low-voltage power switch for a low-voltage AC circuit, comprising . . . the microprocessor is configured to process the digital signal to compensate for a phase shift generated by the Rogowski coil and by components that follow the Rogowski coil, so that correct-phase current values are present for recognition of a fault situation to protect the low-voltage AC circuit,"
	in claim 3, "An arc fault detection unit for a low-voltage AC circuit, comprising . . . a phase shift generated by the at least one Rogowski coil and by components following the at least one Rogowski coil are compensated for by the microprocessor, to ascertain correct-phase current values for the arc fault recognition," and
	in claim 9, "A method for fault arc recognition for a low-voltage AC circuit, comprising . . . the microprocessor being configured to carry out an arc fault recognition and, upon at least one limit value being exceeded by at least one of the voltage values ascertained or the current values ascertained, to output an arc fault recognition signal, the analog voltage being integrated and processed further such that a phase shift generated by the Rogowski coil and the integrating is 
	in combination with all other limitations.

Claims 2 & 4-8; 13-17; and 10-12, 18, & 19 are allowed as being dependent on claims 1, 3, and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/12/2022